Andrews, Presiding Judge,
concurring specially.
While visiting Truett, Williams slipped and fell on a loose piece of carpet scrap placed by Truett at the top of steps leading from Truett’s residence. There was conflicting evidence over whether the carpet was already there when Williams entered the residence to make a telephone call, or whether Truett placed it there after Williams went inside. Williams said the carpet was not there when he went in the residence, but Truett said he put it there prior to that day. Williams deposed that he was focused on the steps as he came out of the residence, and that he first saw the carpet scrap as he stepped on it. According to Williams, the carpet “shot out” when he stepped on it causing him to lose his balance and fall down the steps. Williams said the carpet had a crease in it, as if it had been folded, and that this prevented the carpet from lying flat. Truett said he did not recall any crease in the carpet or anything else unusual about the carpet. There was no evidence that anyone else had previously slipped on the carpet or the steps.
Construing this evidence in favor of Williams, factual issues were presented as to: (1) whether there was a creased or raised condition in the carpet that created a hazard that caused or contributed to Williams’ slip and fall; (2) whether Truett had superior knowledge of the hazard, if any; and (3) whether Williams exercised ordinary care for his own safety to discover and avoid the hazard, if any.
This analysis is not changed by Williams’ status as a guest-licensee. King v. King, 226 Ga. App. 791 (487 SE2d 510) (1997).
*50Decided August 1, 2001.
Jack F. Witcher, for appellant.
Downey, Cleveland, Parker & Williams, George L. Welborn, for appellee.